To my mind, the controlling question in this case is the location of the line of ordinary high water mark of Lake Okeechobee at the time the deed was made by the Trustees of the Internal Improvement Fund to the Henderson heirs, in 1904. All of the land north and east of that line constituted lake bottom, or sovereignty lands, the title to which was in the State. The deed to the Hendersons must be construed as carrying title up to such ordinary high water mark. The lake was a natural monument, and, as a boundary, it could not be changed by a subsequent survey. It *Page 578 
constituted a legal boundary without a survey. Therefore, as between the parties to this suit the survey made by Chief Drainage Engineer Elliott in 1917-1918, was not conclusive; at best it was only prima facie evidence of the location of such line. However, I am of the opinion that the weight of the evidence in this case showed that such "State Survey Line" was substantially correct, and that the lands described in the bill were therefore sovereignty lands, and that the decree of the Court below should be reversed. The fact that these lands were, subsequent to the Henderson deed, uncovered and reclaimed by the lowering of the lake level by artificial drainage conducted by the State could not change the title to such lands, which remained in the State just as it was when covered by the lake. The riparian rights doctrine of accretion and reliction does not apply to such lands. 1 Farnham on Waters, Sec. 69; Noyes v. Collins, 92 Iowa 566, 26 L. R. A. 609. There is, therefore, no question of riparian rights involved in this case. It is merely a question of boundary, and the law is well settled that private title to land extends no further than ordinary high water mark, and that land does not pass as an appurtenant to land. Inasmuch as the weight of the evidence shows that this land was beyond, and outside of, the ordinary high water mark of the lake before the drainage operations were undertaken by the State, it follows that the complainants were not entitled to the relief prayed for. *Page 579